Citation Nr: 1630614	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-29 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for patella femoral syndrome (PFS) of the left knee.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for PFS of the right knee.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder.  

4.  Entitlement to service connection for PFS of the left knee.

5.  Entitlement to service connection for PFS of the right knee.

6.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability.

7.  Entitlement to service connection for hypertension, to include as a qualifying chronic disability.

8.  Entitlement to service connection for erectile dysfunction, to include as a qualifying chronic disability and as secondary to medications taken for service-connected posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for fibromyalgia or chronic body aches, to include as a qualifying chronic disability.

10.  Entitlement to a disability rating greater than 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1987 to August 1992, to include service in Southwest Asia during the Persian Gulf War.  He was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file. Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The issues of entitlement to service connection for bilateral PFS and an increased disability rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in November 2008, claims for entitlement to service connection for bilateral knee disorders and skin rashes were denied.  The Veteran did not submit new and material evidence within one year.

2.  Evidence received since the November 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for the bilateral knee and skin disorders.

3.  The most probative evidence of record indicates that the Veteran's skin rashes have been linked to particular diagnoses which are not related to active service.   

4.  The most probative evidence of record demonstrates that hypertension was not diagnosed during service or within one year of service discharge, and is unrelated to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral knee and chronic skin disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for entitlement to service connection for a skin disorder are not met.  38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 9, 2010 and September 20, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his right wrist claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

A VA examination regarding all the issues on appeal was provided in August 2010.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that it is adequate, as it was based upon a review of the claims file and a thorough examination of the Veteran.  Additionally, the opinions provided were supported by sufficient rationale.  The Veteran has not alleged any prejudice caused by a deficiency in the examination.  Accordingly, there is adequate medical evidence of record to make a determination in this case.  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

II.  Law and Analysis for New and Material Evidence

In a November r2008 rating decision, the RO denied service connection for bilateral knee disabilities on the basis that despite the Veteran's chronic complaints of knee pain and assessment of bilateral knee arthralgia, there was no evidence the disability began during military service or was caused by any event or experience in service.  Service connection was also denied for unexplained rashes on the basis that evidence failed to establish a current skin disability or that the Veteran was treated for a skin rash during military service.  He did not appeal this adverse determination, nor did he submit new and material evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

In June 2010, the Veteran sought to reopen the claims.  The current appeal arises from the RO's April 2011 rating decision that continued the previous denial of service connection for these disabilities.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

The evidence of record at the time of the November r2008 rating decision consisted of service treatment records (STRs) and VA treatment records.  The STRs are negative for any knee complaints or symptoms.  Post-service VA treatment records show that the Veteran was treated for right knee pain beginning in 1997.  He later began to complain of pain in both knees in 2007.  Examination of the Veteran's knees was basically within normal limits and X-rays were negative for abnormal findings.  

Since the November 2008 rating decision, newly-received evidence includes an August 2010 VA examination report which shows a diagnosis of PFS of both knees.  VA treatment records were also associated with the claims file.

The Board finds that new and material evidence has been presented.  The evidence, including the VA examination report, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

At that time of the November 2008 rating decision, the evidence of record regarding the skin disorder consisted of STRs, which were negative for any complaints of, treatment for, or a diagnosis of a skin disorder.  Also of record are post-service VA outpatient treatment records which were also negative for any skin complaints or disorders. 

Since the November 2008 rating decision, newly-received evidence includes post-service VA treatment records, which show the Veteran was treated for urticaria and alopecia areata.  

The Board finds that new and material evidence has been presented.  The evidence, including the VA treatment records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

For these reasons, the Board finds that the evidence received since the last final rating determination in November 2008 is new and material to reopen claims for service connection for bilateral knee and chronic skin disorders.  38 U.S.C.A. § 5108.  The reopened skin disorder issue will be addressed on a de novo basis in the service connection section below.  However, with regard to the bilateral knee disability, the Board finds that a remand is necessary for further development.  

III.  Law and Analysis for Service Connection

The Veteran is seeking service connection for a chronic skin disorder, hypertension, erectile dysfunction, and fibromyalgia (claimed as disability characterized by chronic body aches).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Cardiovascular-renal disease, including hypertension, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

The Veteran's DD-214 indicates service in Southwest Asia.  This is active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A.  Skin Disorder 

The Veteran claims that he developed a recurrent skin rash as a result of his service in the Persian Gulf War.  The Veteran has not asserted continuous symptoms during and since service.  The Veteran's mother and girlfriend provided lay statements that the Veteran has skin rashes.  

STRs are negative for any skin complaints, treatment, or diagnoses.  At his separation physical in July 1992, clinical evaluation of the skin was within normal limits.

After separation from active duty, the Veteran served as a member of the Marine Corps Reserve.  In the report of medical history accompanying his December 1993 examination for affiliation with the Reserve, the Veteran indicated that he was "in excellent physical condition" and specifically denied any skin diseases.

In June 2003 private records, the Veteran was treated for alopecia areata.  In an April 2007 private medical record, the Veteran was seen for complaints of an itchy rash on his arms and back that was later diagnosed as acute urticaria (hives).  The examiner noted that possible causes included, but were not limited to certain foods, food additives, drugs, infections, inhalants, internal diseases, physical stimuli, certain plants, animals, topical medications, hormones and could also be inherited.  See records from Dr. P.L.L., Jr., dated from 2003 to 2007.  October 2005 VA treatment records note that the Veteran reported a rash that only happened at work, and that he works with chemicals.  In April 2009 VA record, the Veteran reported skin rashes that come and go.  

The Veteran underwent a VA Gulf War examination in August 2010.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran reported that he began having a skin condition in approximately 2006 after military service.  The examiner diagnosed an intermittent skin rash, with no evidence of a skin rash at the time of the examination.  The examiner opined that with the onset of the most recent episode approximately 14 to 15 years post-service, it was less likely than not due to any exposures during active military.

The Board finds that service connection is not warranted.  First, because he has been diagnosed with urticaria and areata alopecia, known clinical diagnoses, to the extent that his claim is due to undiagnosed illnesses incurred during Persian Gulf service under 38 C.F.R. § 3.317, they are precluded.  See also VAOPGCPREC 8-98.  Second, there was no skin rash during service.  The STRs were silent regarding any such rashes, and the Veteran has not stated that rashes were present during that time.  Additionally, the December 1993 Reserve record indicates that there was no rash at that time, directly after discharge.  Further, the most probative evidence of record indicates that the skin diagnoses are not related to service, to include any exposures during service.  There is a gap between discharge and reports of onset of the skin disorder, to include in 2003 or 2006 - at least 10 years after service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the most probative evidence of record demonstrates that the skin diagnoses are not related to service.  Although the Veteran is competent and credible to report to relate a general history of skin complaints, the question of the etiology of a particular skin disorder is not capable of lay observation.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to how his claimed skin disorder was caused are not competent evidence as to a nexus.  

Moreover, the 2010 VA opinion outweighs these lay assertions as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  The VA examiner considered the Veteran's service in the Persian Gulf, the relevant history as contained in medical records from service onward, the results of the clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his skin disorder developed as a result of his service in the Persian Gulf.  Thus, the VA examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's history of skin rash and its relationship to his military service.  This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale.  The Board assigns it more probative value.

As the preponderance of the evidence is against the claim for service connection a chronic skin disorder, the claim must be denied.

B. Hypertension 

The Veteran claims that he developed hypertension as a result of his service in the Persian Gulf War.  The Veteran's mother and girlfriend provided lay statements that he has high blood pressure.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

The Veteran's STRs are silent for any elevated high blood pressure or diagnoses of hypertension.  At service discharge in July 1992, the Veteran's blood pressure reading was 122/82.  In the report of medical history accompanying his December 1993 examination for affiliation with the Reserves, the Veteran indicated that he was "in excellent physical condition" and specifically denied high blood pressure.  His blood pressure at that time was 120/80.  See also VA Clinician's Guide, Chapter 7, ¶ 7.12 (June 2002) (noting that systolic pressure less than 130 and diastolic pressure less than 85 is considered normal).

The medical evidence of record shows a current diagnosis of hypertension since at least 2004.  See also clinical records from Columbia VA Medical Center and Sumter CBOC dated from March 1997 to January 2015.  The Veteran was provided with a VA examination in August 2010.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  He specifically referred to the Veteran's diagnosis of hypertension in 2005.  On the basis of this information the examiner concluded that the Veteran has primary hypertension which is not influenced, exacerbated, or aggravated by his service in southwest Asia.  The rationale provided referenced the lack of any evidence of a history of hypertension for many years after service discharge.  

The Board finds that service connection for hypertension is not warranted.  In this case, because he has a known clinical diagnosis, to the extent that his claim is due to undiagnosed illnesses incurred during Persian Gulf service under 38 C.F.R. § 3.317, it is precluded.  See also VAOPGCPREC 8-98.  Second, there was no elevated high blood pressure or hypertension during service.  It appears that the onset of hypertension was in 2004, which is evidence that weighs against the claim.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  As a diagnosis of hypertension was not demonstrated until well after one year following his separation from service the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  In addition to the lack of evidence showing that his hypertension manifested during service or within a year thereafter, the evidence does not link this disability to his service more than a decade earlier.  

Although the Veteran is competent and credible to report symptoms capable of lay observation, the question of the etiology of hypertension is not capable of lay observation.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to the etiology of his hypertension are not competent evidence as to a nexus.

Moreover, the 2010 VA opinion outweighs these lay assertions as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  The VA examiner considered the Veteran's in-service medical history, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his hypertension developed as a result of his service in the Persian Gulf.  Thus, the VA examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current hypertension and its relationship to his military service.  This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale. The Board assigns it more probative value.

As the preponderance of the evidence is against the claim for service connection hypertension, the claim must be denied.


ORDER

New and material evidence having been received, the claims for service connection for bilateral knee and skin disorders are reopened, and to this extent only, the appeals are granted. 

Service connection for a chronic skin disorder is denied. 

Service connection for hypertension is denied. 


REMAND

Regarding fibromyalgia, remand is required for a more thorough examination.  Although a 2010 VA examiner opined that there was no fibromyalgia and that the body aches were secondary to bilateral knee and joint issues, the examiner did not provide a sufficient rationale.  Accordingly, a new examination is warranted. 

Regarding the claim for erectile dysfunction, remand is required for an etiological opinion.  In an October 2009 VA treatment record, the physician noted that the Veteran's psychiatric medications, including, trazodone, may or may not be contributing to the Veteran's erectile dysfunction.  No opinion has been obtained regarding whether the Veteran's ED could be secondary to medication taken for his service-connected PTSD. 

Regarding the claim for bilateral knee disorder, remand is required to obtain an adequate VA examination.  STRs show the Veteran did not indicate any specific knee complaints or symptomatology and none are documented.  The earliest post-service medical evidence of right knee problems is found in a VA treatment records dated in 1997, when the Veteran reported a medical history of right knee strain 1990.  By 2005, he was being treated for pain involving both knees.  Presently, he has bilateral PFS, diagnosed on VA examination in August 2010.  At that time the examiner concluded that it was not related to service, but rather was due to physical overuse or pre-arthritic syndrome. 

In this case, the Board does not find this medical opinion to be adequate.  Although the VA examiner indicated a full review of all medical evidence of record and discussed a rationale citing to relevant medical history, the report reflects that he overlooked pertinent medical records which document the Veteran's history of post-service knee complaints in 1997.  As a result his opinion is based, in large part, on the erroneous conclusion that the Veteran's first complained of knee pain in 2005, almost 13 years after service discharge in 1992.  This error is significant because it directly impacts a major premise of the opinion; a premise relied upon in analyzing the likely onset of the Veteran's bilateral PFS.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (noting that medical opinions based on an incomplete or inaccurate factual premise are not probative).  In this case, given the examiner's failure to fully address the evidence as documented in the Veteran's claims file, he was not informed of all the relevant facts when he rendered his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

Regarding the Veteran's claim for an increased evaluation for PTSD, remand is required for a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran contends that his service-connected PTSD is more disabling than the current 50 percent evaluation and has worsened since his last examination.  Review of the claims folder reveals that he was last afforded a VA examination in July 2012.  


Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after January 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate VA examination to determine the etiology of any bilateral knee disorders, including PFS.  The Veteran's entire claims file and this remand must be made available and reviewed by the examiner.  The examiner must elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of arthritis involving either knee.  An explanation for all opinions expressed must be provided.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner must address whether any diagnosed bilateral knee disorder, including the previously diagnosed PFS, at least as likely as not (i.e., a 50 percent probability or greater) had its onset during the Veteran's military service or is otherwise related to service. 

In providing this opinion, the examiner must address the following:  1) the STRs; 2) the August 2010 VA examination report; 3) the Veteran's lay statements of knee pain since service; 4) 1997 VA treatment records; 5) VA treatment records dated in August and October 2005, December 2005, December 2007, February and April 2009; and 6) August 2006 private medical records.   

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his erectile dysfunction.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's ED is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that medications taken for the Veteran's service-connected PTSD caused or aggravated his ED.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his body aches/fibromyalgia.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must address the following:

A) Provide an opinion regarding whether claimed symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis? 

(B) For each disorder that the examiner determines is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is "at least as likely as not" (i.e., 50 percent or more probable) that each is related to service, including the assumed environmental Persian Gulf hazards.

(c) For any symptoms that cannot be attributed to known clinical diagnoses, is it is at least as likely as not (50 percent or greater probability) that the symptoms are the result of an undiagnosed illness or medically unexplained chronic multisymptom illness etiologically related to service in Southwest Asia/ Persian Gulf?

6.  After any additional records are associated with the claims file, provide a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, utilizing the appropriate Disability Benefits Questionnaire.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


